Ron. Robert S. Calve&
Comptrollerof Public Accounts
Austin, Texas                 Opinion   HO. V-1255
                                Re: Legality of expend-
                                    ing moneys to admln-
                                    lster the Act creatlng
                                    the Board of Vocation-
Rear Sir:                           al Rurse Examiners.
            Your request for an opinion reads as,follows:
         "Sec. 13 of H. B. Ho. 47, Shapter 118,
    of the Regular Session of the 52nd Legisla~
    ture, reads as follows:
         "'Sec. 13. Upon and after the effective
    date of this Act, all moneys derived from
    fees, asaessments,or charges under this Act,
    shall be paid by the Comtulssion into the
    State Treasury for safe-keeping,and shall
    by the State Treasurer be placed in a sep-
    arate fund to be available for the use of
    the Comnlsslon In the admlnistratlonof the
    Act upon requisitionof the Commission.
    All such moneys so paid Into the State
    Treasury are hereby specificallyappropri-
    ated to the Commission for the purpose of
    paging the salaries and expenses of all
    persons employee or appointed as provided
    herein for the administrationof this Act,
    and all other expenses necessary and proper
    for the admlnistratlonof this Act lnclud-
    ing equipment and maintenance of any sup-
   :plies for such offices or quarters as the
    Commissionmay occupy, and necessary travel-
    ing expenses for the Commlssion or persons
    authorized to act for it when performing
    duties hereunder at the request of the
    commission. At the end of the calendar year,
    any unused portion of said funas in said
    special account shall be set over and paid
 Ron. Robert S. Calvert, page 2   (V-1255)



 into the General Revenue Fund. The Com-
 ptroller shall, upon requisition of the
 Ccmmisslon,from time to time draw
 warrants upon the State Treasurer for
 the amount specified in such requisition,
 not exceeding however, the amount In
 such fund at the time of making any requl-
 sitlon; provided. however. that all moneys
 exoended in the administrationof~this
 Act shall be snecified and determinedby
 itemized aonrooriationin the General
 departmentalAppropriationBill.' (Under-
 scoring supplied.)
      "This House Bill Ho. 47 was not
 presented to this departmentand certified
 as required under Sec. 49-a of Article
 III of the Constltutian.
      "I call your attention specifical?.y
        underscoreapr~vislon of Sec. 13,




      ?!bls department Is setting up its
 appropriationledgers and before setting up
 this appropriationfor the use of the Board
 we desire your opinion as to whether the
 fees, assessments,etc., under this Act are
 appropriatedand available to the Board
 from and after the effective date of the
 Act.
       "This Is a new law and this department
  has made no departmentalruling that would
  cover the above question. We are doubtful
  that the monies are available to the Board
  under the restricted language above quoted.
  However, It is argued that the language
  'specifiedand determinedby itemized ap-
; priation in the General DepartmentalBills
j applies to future General Departmental
: Bills and not to the present ensuing Depart-
  mental Bill. This Act Is a ninety day bill
Hon. Robert S. Calvert, page 3   (V-1255)


     and does not become effective until
     September 7th, one week after the
     effective date of the DepartmentalBill
     for next biennium.
          "We respectfullydesire your opinion
     and answer to the above question."
          House Bill 47, Acts 52nd Deg., 1951, ch.
118, p. 197, referred to In your request, creates
a Board of Vocational Rurse Examiners to adminlster
the provisions of the act. The purpose of House Bill'
47 Is to regulate the practice of vocationalnursing.
The Board is given the power to employ necessary
personnel to carry out the provisions therein.       \
          Section 13 of House Bill 47, quoted In
your request, makes an appropriationof all moneys
derived from fees, assessments,or charges under
House.Bill 47 for the purpose of "paying the salar-
ies and expenses of all persons employed or appolnt-
ed as provided herein for the administrationof this
Act, and all other expenses necessary and proper for
the administrationof this Act, Includingequipment
and maintenance of any supplies for such offices or
quarters as the Commissionmay occupy, and necessary
traveling expenses for the Commission or persons
authorized to act for it when performingduties here-
under at the request of the Commission.
          While Section 13 of House Bill 47 con-
tains the proviso, that "all moneys expended in the
administrationof this Act shall be specifiedand
determinedby itemized approprlailonin the General
DepartmentalAppropriationBill, the general appro-
priation bill does not itemize the appropriations
to be expended by the Board of Vocational Rurse Rx-
&miners. Therefore, if effect is given to the above-
quoted proviso, it will be impossible for the pro-
visions of House Bill 47 to be administeredby the
Board, since there would be no money available for
expenditure.
          In Dolan v. Walker, 121 Tex. 361, 49 S.W.
26 695, 697 (19321, it was stateUS
Hon. Robert S. Calvert, page 4   (w-1255)


                  The rule is also well estab-
    lished Chat-the courts cannot adopt'the
    construction of a section of a statute,
    no matter how plainly required by its lan-
    @age standing alone, which would defeat
    the Intention of the Legislatureas re-
    flected in the whole statute: Moo&an
    v. Terrell, 109 Tex. 173, 202 S.W. 727."
         It was also held in Wood v. State, 133 Tex.
110, 126 S.W.26 4, 7 (1939):
         "It is the settled law that statutes
    should be construed so as to carry out the
    lenlslative Intent. and when such Intent
    Is once ascertained,It should be given '.
    effect, even though the literal meaning of
    the words used therein Is not followed.'
        .SinceIt was clearly the intenti6n of the
Legislature to regulate the practice of vocational
nursing, it Is our opinion that the approprlatlon-
contained in Section 13 will be available for ex-
penQlture upon the effective dete of Rouse Bill 47,
and for a period of two years thereafter,for the
purposes stated therein. An appropriationof money
from the Treasury may not be made for a'longer
period than two years. Tex. Con&. Art. VIII, Set;
6. In order for these fees to be available for ex-
penditure thereafter, It will be necessary for the'
same to be reappropriatedby the Legislature.
         In connectionwith your question regarding
the necessity of the Comptroller'scertifyingthe
appropriation,it is our opinion that the appropriation
contained In House Bill 47 Is not the type of approprl-
tlon for which a certificateIs required under Section
49a of Article III, since the bill only appropriates
the Sees to be collected. Att'y Gen. Op. O-6626
(1945).                                  -- ~~

                     SUMMARY
         Failure of the Legislatureto make an
     ltemiaed appropriationIn the general
     appropriationbill for expendituresof the
     Board in accordancewith the proviso in
     Seotjion13 of House Bill 47 does not affect
     the availability of the appropriation
                                        / made
Hon. Robert S. Calvert, page 5   (V-1253)


     by the general statute itself for the
     first two years in which the Act is
     operative. Otherwise,the Intention
     of the Legislatureto regulate the
     practice of vocationalnursing would
     be defeated.
          The appropriationcontainedin
     Section 13 of H.B. 47, Acts 52nd Leg.,
     1951, oh. 118;~. 197, will be avail-
     able to the Board of Vocational Rurse
     Examiners on September 7, 1951, (effec-
     tive date of H.B. 47), for expenditure
     for the purposeX?if-administering the
     Act.
APPROVED:                        Yours very truly,
J. C. Davis, Jr.                   PRICE DARIEL
County Affairs Mvlslon           Attorney General
Everett Hutchlnson
Executive Assistant
                                 BY
Price Daniel                       PLJohn Reeves
Attorney General                      Assistant

JR:em:gs